USDC IN/ND case 2:20-cr-00060-PPS-APR document 28 filed 05/04/21 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
         Plaintiff,                               )
                                                  )
                v.                                )     NO. 2:20CR60-PPS/APR
                                                  )
 CHRISTOPHER ZINANNI,                             )
                                                  )
         Defendant.                               )

                                             ORDER

       This matter is before me on the findings and recommendation of Magistrate Judge

Andrew P. Rodovich relating to defendant Christopher Zinanni’s request to enter a plea of guilty

to Count 1 of the Indictment, pursuant to Rule 11 of the Federal Rules of Criminal Procedure.

[DE 22.] Following a hearing on the record on May 3, 2021 [DE 26], Judge Rodovich found that

defendant understands the charges, his rights, and the maximum penalties; that defendant is

competent to plead guilty; that there is a factual basis for defendant’s plea; and that the defendant

knowingly and voluntarily entered into his agreement to enter a plea of guilty. Judge Rodovich

recommends that the Court accept defendant’s plea of guilty and proceed to impose sentence.

The parties waived any objections to Judge Rodovich’s findings and recommendation.

       ACCORDINGLY:

       Having reviewed the Magistrate Judge’s findings and recommendation concerning

defendant Christopher Zinanni’s plea of guilty, to which any objections were waived, the Court

hereby ADOPTS the findings and recommendation [DE 26] in their entirety.

        Defendant Christopher Zinanni is adjudged GUILTY of Count 1 of the Indictment, a

charge of distribution of child pornography, in violation of 21 U.S.C. §2252(a)(2).
USDC IN/ND case 2:20-cr-00060-PPS-APR document 28 filed 05/04/21 page 2 of 2


     The sentencing hearing is set for July 30, 2021 at 11:00 a.m. Hammond/Central time.

     SO ORDERED.

     ENTERED: May 4, 2021.

                                         /s/ Philip P. Simon
                                         UNITED STATES DISTRICT JUDGE




                                            2
